 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers,Local 211 and Sammons Communications ofNew Jersey, Inc. and International Brotherhoodof Electrical Workers, Local 1448. Case 4-CD-61020 July 1984DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISThe charge in this Section 10(k) proceeding wasfiled 21 September 1983 by the Employer Sam-mons alleging that the Respondent, Local 211, vio-lated Section 8(b)(4)(D) of the National Labor Re-lations Act by engaging in proscribed activity withan object of forcing the Employer to assign certainwork to employees it represents rather than to em-ployees represented by Local 1448. The hearingwas held 7 November 1983 before Hearing OfficerMichael P. Berger.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record,' the Board makes the following find-ings.I. JURISDICTIONThe Company, a New Jersey corporation, withoffices in Pleasantville, New Jersey, is engaged ininstalling and serving cable television systems.During the past year, it had a gross volume of busi-ness in excess of $500,000 and purchased goods andservices in excess of $50,000 directly from suppliersoutside the State of New Jersey. The parties stipu-late, and we find, that the Employer is engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that Local 211 and Local 1448are labor organizations within the meaning of Sec-tion 2(5) of the Act.11. THE DISPUTEA. Background and Facts of DisputeThe Employer contracted to install a two-waycable communication system to provide data trans-mission for Spencer Gifts, Inc. (Spencer Gifts) atSpencer Gifts' building under construction atI Respondent Local 211's request to reopen the record is denied aslacking in merit. The proffered evidence is dated well in advance of thehearing and, on its face, does not appear to relate to the disputed work.Furthermore, there is no evidence that the Employer and Local 1448have agreed to the disputed work's reassignment to employees Local 211represents.271 NLRB No. 55Blackhorse Pike in Egg Harbor Township, NewJersey. The Employer has a collective-bargainingagreement with Local 1448. Local 211 does notrepresent the Employer's employees. Local 211represents employees of R & S Electric Co. (R & SElectric), the general contractor's electrical sub-contractor on the Spencer Gifts construction site aswell as the Employer's subcontractor installingcable conduit inside the building.B. Work in DisputeThe disputed work involves conduit installationfor Sammons Communications of New Jersey, Inc.,across the proposed parking lot at the premises ofSpencer Gifts located on Blackhorse Pike in EggHarbor Township, New Jersey.C. Contentions of the PartiesThe Employer contends the disputed work's as-signment to employees represented by Local 1448is consistent with its past practice and contractualobligations. The Employer prefers that the disputedwork be assigned to its employees represented byLocal 1448 rather than to nonemployees represent-ed by Local 211 based on economy, efficiency, andrelative skill considerations.Local 1448 contends the Employer is obligatedto assign the disputed work to the employees itrepresents based on its collective-bargaining agree-ment and the Employer's past practice. Local 1448also contends that the employees it represents havemore experience and skill in performing the disput-ed work than the employees represented by Local211, and the employees it represents can performthe disputed work economically and efficiently.Local 211 contends that the disputed workshould be assigned to the employees it representsbased on economy, efficiency, and relative skillconsiderations and on the area practice.D. Applicability of the StatuteAbout 20 September 1983 the Employer assignedits employee Patrick Meenan to lay conduit acrossthe Spencer Gifts construction site's parking lot.Before Meenan started the work, Billy Crew, jobforeman for R & S Electric and Local 211 shopsteward, asked to see the union cards and dues re-ceipts of Meenan and the employees of Kline Con-struction (Kline), the Employer's subcontractorhired to open and back fill trenches. Crew, afterlearning that Meenan was a Local 1448 member,asked him to wait for Local 211's business agent.Crew told Meenan that, if he started the work, theelectricians represented by Local 211 would walk330 ELECTRICAL WORKERS IBEW LOCAL 211 (SAMMONS COMMUNICATIONS)off the job. Meenan started no work that day. Thefollowing day Kline employees dug an 80- to 100-foot trench. Once again Crew claimed the workfor employees represented by Local 211 and saidthey would walk off the job. Meenan laid most ofthe conduit over the weekend when there were noLocal 211 people present, but did not finish as aresult of a machinery breakdown; Kline employeeswere unable to dig the trench's last 25 to 30 feet.The following Monday morning Local 211 picket-ed the jobsite. No Sammons employees crossed thepicket line.We find reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and thatthere exists no agreed method for voluntary adjust-ment of the dispute within the meaning of Section10(k) of the Act. Accordingly, we find that the dis-pute is properly before the Board for determina-tion.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Certification and collective-bargainingagreementThe parties stipulated that the Employer is notfailing to conform to any Board certification deter-mining the bargaining representative for the em-ployees performing the work in dispute. The col-lective-bargaining contract between the Employerand Local 1448 provides, as follows:The work covered by this Agreement to beperformed only by employees, shall include allwork in connection with the installation, test-ing, operation, maintenance and repair ofcable-television systems, and their associatedapparatus (including the installation of all co-axial cable) by means of which signal is ap-plied to the amplification, transmission and dis-tribution of video and sound radio-frequencysignals.It also provides that Local 1448 is the exclusiverepresentative of the employees covered by theagreement's terms. Local 211 has no collective-bar-gaining agreement with the Employer. Therefore,we find that this factor favors assignment of thedisputed work to the employees represented byLocal 1448.2. Company preference, past practice, and areapracticeThe Employer prefers to use its own employeesand almost always does so both locally and nation-ally. The record shows that other area cable com-panies use their own employees.Local 211 attempted to show that the employeesit represents performed virtually all the AtlanticCounty, New Jersey area conduit work. We findsuch evidence irrelevant because it involves workdone in a different franchise area by another cablecompany's employees. Sammons is franchised onlyin Egg Harbor Township. Employees representedby Local 211 have done no Egg Harbor Townshipcable conduit work. We find therefore that thesefactors favor the disputed work's assignment to em-ployees represented by Local 1448.3. Relative skillsCoaxial cable's physical properties differ fromthose of electrical wires. Knowledge of the physi-cal properties is required when laying cable con-duit. The employees represented by Local 1448work exclusively with cable and cable conduit.The employees represented by Local 211 are pri-marily electricians. Although the Local 211 ap-prenticeship training course does cover cable andrelated conduit work, the employees representedby Local 211 do not have the consistent daily ex-perience in such work that the employees repre-sented by Local 1448 have. Therefore, we find thatthe skill factor favors the disputed work's assign-ment to the employees represented by Local 1448.4. Economy and efficiency of operationNo party disputes the Employer's entitlementunder its municipal franchises and permits to laythe conduit under the public streets, and no partycontends that the employees represented by Local1448 should not perform that work and the workinvolving running the cable itself through theentire system. If the disputed work involvinglaying conduit across the parking lot were assignedto the employees represented by Local 211, itwould mean that the Employer's employees wouldrun conduit and cable from the pole under thestreet to Spencer Gifts' private property line andthen have to wait for employees represented byLocal 211 to lay the conduit across the parking lotto the building before the Employer's employeeswould be able to complete running the cable to the331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbuilding. Such an agreement would likely cause co-ordination and timing problems resulting in ineffi-ciency for all concerned. Thus, we find that thisfactor favors the disputed work's assignment to em-ployees represented by Local 1448.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by Local1448 are entitled to perform the work in dispute.We reach this conclusion relying on Local 1448'scollective-bargaining agreement with the Employ-er, the Employer's preference and past practice,the area practice, and economy, efficiency, and rel-ative skill considerations. In making this determina-tion, we are awarding the work to employees rep-resented by Local 1448, not to that Union or itsmembers. The determination is limited to the con-troversy that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1. Employees of Sammons Communications ofNew Jersey, Inc., represented by InternationalBrotherhood of Electrical Workers, Local 1448,are entitled to perform conduit installation acrossthe Spencer Gifts construction site parking lot lo-cated on Blackhorse Pike at Egg Harbor Town-ship, New Jersey.2. International Brotherhood of Electrical Work-ers, Local 211, is not entitled by means proscribedby Section 8(b)(4)(D) of the Act to force SammonsCommunications of New Jersey, Inc. to assign thedisputed work to employees represented by it.3. Within 10 days from this date, InternationalBrotherhood of Electrical Workers, Local 211,shall notify the Regional Director for Region 4 inwriting whether it will refrain from forcing theEmployer, by means proscribed by Section8(b)(4)(D), to assign the disputed work in a mannerinconsistent with this determination.332